DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6, 10,12, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Wei Zhang et al (2010 Biofabrication 2 035006) in view of Fossum et al US 2005/0033255 hereafter Fossum).
Zhang discloses a method for making a biomaterial comprising mechanically mixing a biocompatible polymer with a nanomaterial with an average range below 100 nm, mechanically processing the polymer nanomaterial by a solid shear process, followed by vacuum annealing (page 3).  The biocompatible polymer includes PGLA (page 2).  The nanomaterials include hydroxyapatite acid (page 1-2). The mixture of polymer and nanomaterials were mixed, dried and compression molded into a shape (page 3).  Polystyrene acts as a porogen such that the once removed via solvent extraction results in a porous device (page 3).  The vacuum annealing occurs at a temperature below the melting temperature of the biocompatible polymer (page 3). The vacuum annealing occurs in the presence of an inert gas (page 3). The mechanical mixing occurs at room temperature and atmosphere, which comprises Nitrogen, an inert gas meeting the limitations of claim 24.
While the reference discloses a method of forming a biomaterial comprising blending nanomaterial and a biopolymer and vacuum annealing the resultant mixture.  The reference is silent to the specific pressure of the annealing; however, a specific pressure range is known in the art for making biomaterials as seen in the Fossum patent.
Fossum discloses a method of making a biomaterial comprising mixing nanomaterials with a biopolymer [0133, 0137, 0208].  The nanomaterials and the biopolymer are mixed mechanically [Example 1.2].  The mixture is vacuum annealed at a pressure 0.1 Torr [0279].  The biopolymer can be polyethylene glycols [0133].  The nanomaterials measure 10-40 nm [0146]. The nanomaterials can be silicates [0149]. The annealing occurred below the melting temperature of the biopolymer [0279]. The incorporated nanomaterials can be pre-cooled to 4-100C [0201-0202]. It would have been obvious to apply the pressure to the process of Zhang as they solve the same problem.
With these aspects in mind it would have been obvious to anneal the mixture of nanoparticles and biopolymers found in Zhou at the pressure found in Fossum as they solve the same problem of forming hardened biomaterials.  It would have been an obvious combination since they both disclose similar nanomaterials, that are incorporated and mechanically blended with biopolymers, and annealed to dry and strengthen the resultants.  One of ordinary skill in the art would have been motivated to combine the art with an expected result of a stable, strengthened biomaterial. 

Claim(s) 1, 7, 8, 11, 13-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Wei Zhang et al (2010 Biofabrication 2 035006) and Fossum et al US 2005/0033255 hereafter Fossum) as applied above, in view of Zhou et al (US 2012/0271361 hereafter Zhou).
While the method disclosed in the combination of Zhang and Fossum discloses forming a biomaterial comprises mechanically mixing nanomaterials with biopolymers and annealing the resultant mixture, the reference combination is silent to the specific nanomaterials of claims 7, 8, 17 and 18. The use of functionalized nanodiamonds is well known in the formation of implantable devices as seen in the Zhou.
Zhou a biomaterial comprising a polymer matrix comprising one or more biocompatible polymers and a nanomaterial where the nanomaterials are covalently bound to the polymer matrix [abstract, 0087-0089]. The biomaterial including PLA, PLLA and the like [0013]. The nanomaterials are surface functionalized nanodiamonds [0008-0011 and 0014]. The nanodiamonds comprise a surface group such as —OH, or -COOH [0014]. The fixation device is porous [Figure 21, 0048 and 0061]. The biomaterials has a Young’s Modulus of at least 2.7 GPa [Figure 20]. The device is an orthopedic fixation device such as a screw [Figures, 0018].  It would have been obvious to include the nanodiamonds into the process of Zhang as the biopolymers are similar and they solve the same problem of making porous implants.
With these aspects in mind, it would have been obvious to combine the prior art to produce a stable orthopedic stabilizing implant.  It would have been obvious to include the nanodiamonds of Zhou into the biopolymer material of Zhang as they solve the same problem of strengthening a biopolymer for implantation.  There would have been a reasonable expectation of success since the biopolymers of Zhou and Zhang are similar. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable implant.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/3/22, with respect to the rejection(s) of claim(s) 1, 2, 4-8, 10-18, 20, 21, 23, 24 under 35 USC 103)a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618